Name: Commission Regulation (EEC) No 2150/80 of 18 July 1980 amending Regulation (EEC) No 2638/69 laying down additional provisions on quality control of fruit and vegetables marketed within the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 8 . 80 Official Journal of the European Communities No L 210/5 COMMISSION REGULATION (EEC) No 2150/80 of 18 July 1980 amending Regulation (EEC) No 2638/69 laying down additional provisions on quality control of fruit and vegetables marketed within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables f 1), as last amended by Regulation (EEC) No 1367/80 (2), and in particular Article 8 (2) thereof, Whereas Commission Regulation (EEC) I^o 2638/69 (3) provides that representatives of the inspec ­ tion authority of a Member State may be present at inspections carried out by inspectors of other Member States ; whereas the . exercise of this option will be facilitated if the inspection authorities are listed ; Whereas quality controls should be effected irrespec ­ tive of the destination of the goods ; whereas to enable the Commission to verify if this practice obtains in all the Member States it is necessary for the latter to inform the Commission regularly about the controls which have been carried out ; Whereas the specimen certificate should be amended in order to take account of the specimen approved by the Council of the Organization for Economic Cooperation and Development ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, 2. The following paragraph is inserted after the first paragraph of Article 3 : The inspection authorities may, up to 31 December 1981 , continue to use the form of certifi ­ cate which was valid prior to 1 January 1981 .' 3 . Article 5 shall be replaced by the following : 'Article 5 1 . Each Member State shall furnish the Commis ­ sion with a monthly summary of the inspections carried out the previous month, showing in parti ­ cular :  the origin of the goods inspected,  the destination of such goods,  the marketing stage at which inspection was carried out, indicating the numer of consign ­ ments inspected,  the number of cases of failure to comply with the rules in force. 2. Any Member State on whose territory a consignment of goods coming from another Member State is deemed not to comply with the rules in force shall ensure that the irregularity is notified without delay to that Member State. Each Member State shall furnish the Commission with a monthly report of such irregularities. 3 . The Chairman of the Management Committee for Fruit and Vegetables shall submit to the Committee at regular intervals a report drawn up on the basis of the documents referred to in the preceding paragraphs or of other sources of infor ­ mation.' 4. Annex II is replaced by Annex I to this Regulation . 5. Annex II to this Regulation becomes Annex IV. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2638/69 is hereby amended as follows : 1 . The following paragraph is added to the first Article : '4. The authorities designated by each Member State to carry out the inspection are listed in Annex IV.' Article 2 (') OJ No L 118 , 20. 5 . 1972, p . 1 . (2) OJ No L 140, 5. 6. 1979, p. 24. b) OJ No L 327, 30 . 12. 1969, p . 33 . This Regulation shall enter into force on 1 January 1981 . 13 . 8 . 80No L 210/6 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1980 . For the Commission Finn GUNDELACH Vice-President ANNEX I 'ANNEX II 1 . Consignor CERTIFICATE OF INSPECTION \\ C. E. No \ \ This certificate is for the exclusive use of the inspectionagencies 2 . Packer identified on the packing ( if different from the consignor) 3 . Inspection department 4. Country of origin J 1 ) 5 . Country of destination 6. Means of transport 7 . Space reserved for national provisions (2 ) 8 . Packages Number (and type (2 )) 9 . Nature of the product (variety if the standard so requires) 10 . Quality Class 11 . Total weight in kg Gross/net (3) 12 . The abovementioned inspection agency hereby certifies, on the basis of samples taken , that the goods mentioned above satisfied at the time of the inspection the quality standards in force . Customs office of dispatch (2 ) : Place and date of issue Period of validity (4 ) : days Inspector (name in block letters) Signature : Stamps of the inspecting agency 13 . Remarks t 1 ) Where the product is re-exported, state its origin after the nature of the product . ( 2 ) Optional . (3) Delete word which does not apply . (4) Valid as far as point of exit from the consigning country ( including the . day of inspection ).' No L 210/8 Official Journal of the European Communities 13. 8 . 80 ANNEX II ANNEX IV List of the authorities responsible for inspection in each Member State referred to in Article 8 of Regulation (EEC) No 1035/72 I KINGDOM OF BELGIUM Service d inspection des matiÃ ¨res premiÃ ¨res MinistÃ ¨re de 1 agriculture Rue de Stassart 36, 1050 Bruxelles Office national des debouches agricoles et horticoles (ONDAH) Place de Louvain 4, 1000 Bruxelles Dienst voor inspectie van de grondstoffen Ministerie van Landbouw De Stassartstraat 36, 1050 Brussel Nationale Dienst voor afzet van land- en tuinbouwprodukten (NDALTP) Leuvenseplein 4, 1000 Brussel KINGDOM OF DENMARK Statens Plantetilsyn Gersonsvej 13, 2900 Hellerup FEDERAL REPUBLIC OF GERMANY BUNDESDIENSTSTELLEN Bundesamt fÃ ¼r ErnÃ ¤hrung und Forstwirtschaft Adickesallee 40, Postfach 18 02 03, 6000 Frankfurt/Main 1 LANDESDIENSTSTELLEN Baden-WÃ ¼rttemberg RegierungsprÃ ¤sidium Stuttgart, Referat 36 BreitscheidstraÃ e 4, Postfach 299, 7000 Stuttgart RegierungsprÃ ¤sidium Karlsruhe, Referat 36 Ernst-Frey-StraÃ e 9, Postfach 5343, 7500 Karlsruhe 1 RegierungsprÃ ¤sidium TÃ ¼bingen, Referat 36 NauklerstraÃ e 47, Postfach, 7400 TÃ ¼bingen 1 RegierungsprÃ ¤sidium Freiburg, Referat 36 BertholdstraÃ e 43, Abholfach, 7800 Freiburg i . Br. Bayern ' Bayerisches Landesamt fÃ ¼r ErnÃ ¤hrungswirtschaft Mariahilfplatz 17a, 8000 MÃ ¼nchen 90 Berlin Senator fÃ ¼r Wirtschaft Martin-Luther-StraÃ e 105, 1000 Berlin 62 13. 8 . 80 Official Journal of the European Communities No L 210/9 Bremen Senator fÃ ¼r Wirtschaft und AuÃ enhandel Tivolihochhaus, 2800 Bremen Gartenbaukammer Bremen Neuenlander Feld, 2800 Bremen fÃ ¼r Bremen : Stadt- und Polizeiamt Am Wall, 2800 Bremen fÃ ¼r Bremerhaven : Magistrat der Stadt Bremerhaven, OrtspolizeibehÃ ¶rde Stadthaus, 2850 Bremerhaven Hamburg BehÃ ¶rde fÃ ¼r ErnÃ ¤hrung und Landwirtschaft WexstraÃ e 7, Postfach 112109, 2000 Hamburg 11 Hessen Hessisches Landesamt fÃ ¼r ErnÃ ¤hrung, Landwirtschaft und Landentwicklung Untermainkai 27-28, 6000 Frankfurt/Main Niedersachsen Landwirtschaftskammer Hannover JohannssenstraÃ e 10, 3000 Hannover Landwirtschaftskammer Weser-Ems Mars-La-Tour-StraÃ e 1-13, Postfach 2549, 2900 Oldenburg Bezirksregierung Hannover, Dezernat 508 (fÃ ¼r Hannover-Hildesheim) KÃ ¶nigstraÃ e 50, 3000 Hannover Bezirksregierung LÃ ¼neburg, Dezernat 508 (fÃ ¼r LÃ ¼neburg-Stade) Am Ochsenmarkt 3, 3140 LÃ ¼neburg Bezirksregierung Weser-Ems, Dezernat 508 (fÃ ¼r Aurich-Oldenburg-OsnabrÃ ¼ck) Theodor-Tantzen-Platz 8, Postfach 2447, 2900 Oldenburg Nordrhein-Westfalen Landwirtschaftskammer Rheinland Endenicher Allee 60, 5300 Bonn · · Landwirtschaftskammer Westfalen-Lippe KanalstraÃ e 240, 4400 MÃ ¼nster Landesamt fÃ ¼r ErnÃ ¤hrungswirtschaft Nordrhein-Westfalen TannenstraÃ e 24b, 4000 DÃ ¼sseldorf-Nord Rheinland-Pfalz Landwirtschaftskammer RheinlÃ nd-Pfalz PianigerstraÃ e 34-36, 6550 Bad Kreuznach Bezirksregierung Koblenz StresemannstraÃ e 3, 5400 Koblenz Bezirksregierung Trier MustorstraÃ e 14, 5500 Trier Bezirksregierung Neustadt-WeinstraÃ e Friedrich-Ebert-StraÃ e, 6730 Neustadt/WeinstraÃ e Saarland Ministerium fÃ ¼r Wirtschaft, Verkehr und Landwirtschaft, Abtl . E 6 HardenbergstraÃ e 6, 6600 SaarbrÃ ¼cken No L 210/ 10 Official Journal of the European Communities 13. 8 . 80 Schleswig-Holstein Landwirtschaftskammer Schleswig-Holstein HolstenstraÃ e 106-108, 2300 Kiel Uberwachungsstelle fÃ ¼r Milcherzeugnisse und Handelsklassen RingstraÃ e 19-21 , 2300 Kiel / FRENCH REPUBLIC MinistÃ ¨re de l'agriculture Service de la rÃ ©pression des fraudes et du contrÃ ´le de la qualitÃ © 44, boulevard de Grenelle, 75732 Paris Cedex 15 IRELAND Department of Agriculture Agriculture House, Kildare Street, Dublin 2 ITALIAN REPUBLIC Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro, 81 , 00100-Roma Istituto nazionale per il commercio estero (ICE) Via Liszt, 21 , 00100 EUR-Roma J GRAND DUCHY OF LUXEMBOURG Administration des services techniques de l'agriculture Service de l'horticulture  Service de contrÃ ´le des fruits et lÃ ©gumes 16, route d'Esch, Luxembourg KINGDOM OF THE NETHERLANDS Kwaliteitscontrolebureau voor groenten en fruit (KCB) Groothertoginnelaan 6, 25 17 EGs-Gravenhage Algemene Inspectiedienst van het Ministerie van Landbouw en Visserij (AID) Marktstraat 18 , 64 17 JV Eygelshoven (Limburg) UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND Ministry of Agriculture, Fisheries and Food Whitehall Place, London SILA 2HH Welsh Office, Agriculture Department Aberystwyth, Dyfed, Wales Department of Agriculture and Fisheries for Scotland Chesser House, Gorgie Road, Edinburgh Department of Agriculture for Northern Ireland Dundonald House, Upper Newtownards Road, Belfast BT4 3SB'